SWIFT, Judge.
For the reasons this day assigned in the companion suit bearing our docket No. 8826, Vancouver Plywood Co., Inc. v. Herbert L. Sumrall, Administrator of the Office of Employment Security and Wanda J. Bridwell, 415 So.2d 625, the judgment of the district court is reversed and this case is remanded to the Louisiana Board of Review to grant relief to the plaintiff, Vancouver Plywood Co., Inc., in accordance with law and that opinion. Additionally, the board will determine whether or not the defendant, Louis E. Milem, again became eligible for benefits after the strike ended.
REVERSED AND REMANDED.